DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III.  Claim Rejections - 35 USC § 103	3
A. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190271 (“You”).	4
B. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of US 2016/0225762 (“Zang”).	7
IV. Double Patenting	8
A. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,483,264.	9
B. Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/492,687 (reference application).	10
Conclusion	10


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


II. Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2 of claim 1, replace both occurrences of “comprises” with “comprising” for correct grammar.
Appropriate correction is required.


III.  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190271 (“You”). 
With regard to claim 1, You discloses, generally in Figs. 1-5 and 10B,
1. A semiconductor device 14 [Fig. 10B; 195], comprising: 
[1] a first MOS region comprises a PMOS region [where PMOS 422 is formed] and a second MOS region comprises a NMOS region [where NMOS 412 is formed] on a substrate 10 [¶¶ 75-76, 195-196];
[2] a first fin-shaped structure [any of F11/F12/F13, F21/F22/F23, and F31/F32/F33] on the PMOS region [where PMOS 422 is formed]  [Figs. 1, 2B; ¶¶ 134]; 
[3] a first single diffusion break (SDB) structure [20 or 22; ¶ 74] in the first fin-shaped structure [any of F11/F12/F13, F21/F22/F23, and F31/F32/F33]; 
[4] a first gate structure [123 or 143; ¶ 123] on the first SDB structure [20 or 22]; 
[5] a second gate structure 133/134/135 [¶¶ 105, 108, 111] on the first fin-shaped structure F21/F22/F23 [Fig. 2B], 
wherein
[6a] the first gate structure [123 or 143 are polysilicon; ¶ 123] and the second gate structure 133/134/135 [133 is high-k dielectric (¶ 111) and 134 and 135 comprise metals (¶¶ 105, 108)] are of different materials and 
[6b] the first gate structure [123 or 143] disposed directly on top of the first SDB structure [20 or 22] is a polysilicon gate [¶ 123] while
[6c] the second gate structure disposed on the first fin-shaped structure F21/F22/F23 is a metal gate [¶¶ 105,108] in the PMOS region of the first MOS region [as shown in Figs. 1 and 2B]; 
[7] a second fin-shaped structure [any of F11/F12/F13, F21/F22/F23, and F31/F32/F33] on the NMOS region [where NMOS 412 is formed] [e.g. as shown in Figs. 1, 5; ¶¶ 139-144]; 
[8] a second SDB structure [20 or 22] in the second fin-shaped structure [any of F11/F12/F13, F21/F22/F23, and F31/F32/F33]  [¶ 142; Fig. 5]; and 
[9] a third gate structure [123a/124a/125a or 143a/144a/145a] on the second SDB structure [¶¶ 142-144; Fig. 5] and 
[10] a fourth gate structure 133/134/135 on the second fin-shaped structure F21/F22/F23 [¶¶ 140-142; Fig. 5], 
wherein 
[11a] the third gate structure [123a/124a/125a or 143a/144a/145a] and the fourth gate structure 133/134/135 are of same material [¶ 143; Fig. 5], 
[11b] the third gate structure [123a/124a/125a or 143a/144a/145a] disposed directly on top of the second SDB structure [20 or 22] is a metal gate [¶¶ 142-143; Fig. 5] and 
[11c] the fourth gate structure 133/134/135 disposed on the second fin-shaped structure F21/F22/F23 is also a metal gate in the NMOS region of the second MOS region [¶¶ 140-143; Fig. 5].

With regard to the semiconductor device 14 shown in Fig. 10B, You states,
[0195] Referring to FIG. 10b, a semiconductor device 14 may include a logic region 410. A third and a fourth transistor 412 and 422 may be formed in the logic region 410. The third transistor 412 may have a different structure from the fourth transistor 422.
[0196] In example embodiments, the third transistor 412 may be a NMOS transistor and the fourth transistor 422 may be a PMOS transistor. However, it shall not be restricted or limited thereto.  The third transistor 412 or the fourth transistor 422 may include one of semiconductor devices according to present inventive concepts.
(You: ¶¶ 195-196; emphasis added)
The “inventive concepts” are the finFETs structures shown in e.g. Figs. 1-5.  As such, the PMOS finFETs 422 in PMOS region and the NMOS finFETs 412 in the NMOS region may have any of the structures shown in Figs. 1-5.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the PMOS finFETs in the PMOS region to have the form shown in Figs. 1 and 2B, i.e. with the polysilicon gate electrodes on the SDB 20, 22 and a metal gate over the fin F21/F22/F23 and to form the NMOS finFETs in the NMOS region to have the form shown in Figs. 1 and 5, i.e. with the gate electrodes over both the SDB 20, 22 and the fin F21/F22/F23 being metal gates of the same material because You states that the PMOS transistors 422 and the NMOS transistors 412 (1) can have “different structure[s]” from each other and (2) can be made of any of the “present inventive concepts” (supra).  As such, the aforementioned selection is one of four possible options, i.e. (1) as above, (2) both PMOS and NMOS finFETs having the structure shown in Fig. 2B, (3) both PMOS and NMOS finFETs having the structure shown in Fig. 5, and (4) the PMOS finFETs having the structure in Fig. 5 and the NMOS finFETs having the structure in Fig. 2B. 

With regard to features [2], [3], [7], and [8] of claim 1, specifically, each of the first and second fin-shaped structures and the single diffusion breaks (SDB) 20, 22, You states that the single diffusion breaks (SDB) 20, 22 are formed in first and second trenches T1, T2 (You: ¶¶ 232-236; Figs. 21-24).  As such, each of the fins 1, 2, and 3 shown in Fig. 1 in the X direction are divided into three parts by the trenches, T1 and T2, running the Y direction thereby producing the fin portions F11, F12, F13 from fin 1 and the fin portions F21, F22, F23 from fin 2, and fin portion F31, F32, F33 from fin 3, as shown in Fig. 1.
In addition, although You does not use the terminology, each of the isolation regions 20, 22 is consistent with a single diffusion break (versus a double diffusion break) because the width of each isolation region 20, 22 is the same as the length of an active fin portion, i.e. F12, F22, F32 as shown in Fig. 1, noting additionally the equal widths of the active gates 110, 130, 150 on the first fin portions F11, F21, F31, second fin portions F12, F22, F23, and third fin portions F13, F23, F33, respectively (You: ¶ 100) and the dummy gates 120, 140 on the isolation regions 20, 22, respectively. 
This is all of the features of claim 1.

With regard to claims 2-6, You further discloses,
2. The semiconductor device of claim 1, wherein the first SDB structure [20 or 22] comprises silicon nitride [¶¶ 91, 97].  
3. The semiconductor device of claim 1, wherein the first fin-shaped structure [any of F11/F12/F13, F21/F22/F23, and F31/F32/F33] is disposed extending along a first direction [i.e. X] and the first SDB structure [20 or 22] is disposed extending along a second direction [i.e. Y] [as shown in Fig. 1].  
4. The semiconductor device of claim 3, wherein the first direction X is orthogonal to the second direction Y [as shown in Fig. 1].  
5. The semiconductor device of claim 1, wherein the second fin-shaped structure [any of F11/F12/F13, F21/F22/F23, and F31/F32/F33] is disposed extending along a first direction [i.e. X] and the second SDB structure [20 or 22] is disposed extending along a second direction [i.e. Y] [as shown in Fig. 1].  
6. The semiconductor device of claim 5, wherein the first direction X is orthogonal to the second direction Y [as shown in Fig. 1].

B. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of US 2016/0225762 (“Zang”).
The prior art of You, as explained above, discloses each of the features of claims 1-6. 
To the extent that the isolation regions in You may be properly shown by Applicant not to be SDBs, within the meaning in the Instant Application—a point with which Examiner currently would disagree given the evidence of record—then this would be a difference between You and claims 1-6.
Zang, like You, teaches finFETs formed in fins wherein the fins are separated into fin portions by isolations regions 101, 901 (Figs. 1-4, 9; ¶¶ 2, 31).  The isolation regions 101, 901 are single diffusion breaks (id.).  Zang states that it is known in the prior art that SDBs are a requirement for scaling,
[0002] Use of an SDB is a requirement of technology scaling.  An SDB can be used to reduce the circuit area to enable the formation of high-density integrated circuits.  However, SDB formation is very challenging with little process margin.
(Zang: ¶ 2; emphasis added)
Thus, to the extent that the isolation regions 20, 22 in You may be properly shown by Applicant not to be SDBs, then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the isolation regions 20, 22 in You to be SDBs because it is a requirement of technology scaling and would reduce the circuit area thereby enabling higher density of integrated circuits, as explained to be known in the art in Zang.
This is all of the additional features of claims 1-6.

IV. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,483,264. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are merely broader by omission of the final features recited in claim 1 of the ‘264 patent, specifically,
wherein each of the metal gates on the PMOS region and the NMOS region is transformed from a dummy gate, while the polysilicon gate is an active gate made of polysilicon.
  Otherwise, claims 1-6 of the Instant Application are verbatim identical to claims 1-6 of the ‘264 patent.

B. Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/492,687 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of (1) slight differences in wording which amount to a distinction without a difference and (2) the claims of the Instant Application are merely broader by omission of several  features, including (a) the feature recited above in the first of the double patenting rejections as well as (b) the U-shaped high-k gate dielectric layer of the second and fourth gate structures, and (c) the first and second source/drain regions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814